Citation Nr: 1726767	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Buffalo, New York, which denied entitlement to the benefit currently sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in May 2015. A transcript has been associated with the claims file. 

In November 2015, the Board issued a decision denying service connection for hearing loss and granting service connection for tinnitus; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). By a September 2016 Order, the Court, pursuant to a Joint Motion for Partial Remand (JMPR), vacated the Board's November 2015 decision as to the issue of bilateral hearing loss and remanded the case for action consistent with the JMPR. 

In March 2017, the Board referred the case to the Veterans Health Administration (VHA) to obtain a medical opinion regarding the claim. The VHA opinion was rendered in May 2017. 


FINDINGS OF FACT

1. The Veteran was exposed to loud noise during service from artillery fire and was not provided hearing protection. 

 2. The weight of the medical evidence shows that the Veteran's bilateral hearing loss is etiologically related to noise exposure in service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley, 5 Vet. App. at 159. 

The Board acknowledges that the Veteran has been diagnosed with bilateral sensorineural hearing loss. The Board further acknowledges that the Veteran was exposed to loud noise during service as a consequence of his occupation as a Field Artillery Crewman. Therefore, the Board finds he has satisfied the first two elements of service connection. Shedden, 381 F.3d at 1167.

In May 2012, the Veteran was provided a VA audiometric examination. The examiner noted that she reviewed his claims filed, and opined that the Veteran's hearing loss was not related to service, with the explanation that the Veteran's hearing was shown to be normal at entrance and exit from service.  

A VHA opinion was obtained in May 2017, in which an examiner opined that based on the type and degree of the in-service noise exposure, the lack of hearing protection and the absence of any contradictory evidence, the Veteran's current hearing loss is at least as likely as not due, in part, to his conceded military noise exposure. The examiner noted that the examiner from the service examinations failed to measure the thresholds at .25, 3, 6 and 8 kHz for either ear, which is significant because the first evidence of noise-induced hearing loss may present at 3 or 6kHz. 

The Board finds that service connection for bilateral hearing loss is warranted based on the May 2017 positive VHA opinion. 

The Veteran has consistently asserted that he was exposed to loud noises at the firing range and in live fire exercises during service, that he was not provided hearing protection, and that his hearing continually worsened since that time. The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

While one examiner (in May 2012) has declined to relate the Veteran's bilateral hearing loss to noise exposure in service, the opinion did not provide an adequate rationale to justify its conclusion. The May 2012 examiner's opinion rested solely on normal hearing shown at entry and separation from service, which the May 2017 VHA opinion pointed out was faulty, since the service examinations did not test at the frequencies where hearing loss is often first seen.  Thus, the VHA audiologist's opinion was that given the known facts, it was as likely as not the Veteran's current hearing loss was incurred in service.  

Accordingly, the Board may conclude that the Veteran's bilateral hearing loss was caused by in-service noise exposure.  Thus, service connection is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


